t c summary opinion united_states tax_court walter l and carol l selph petitioners v commissioner of internal revenue respondent docket no 25700-07s filed date walter l and carol l selph pro sese john r bampfield for respondent goeke judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any 1unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent issued to petitioners a notice_of_federal_tax_lien nftl and a notice_of_intent_to_levy levy notice to collect outstanding income_tax liabilities and additions to tax under sec_6651 and for the tax periods date date and date the issues for decision are whether petitioners are entitled to challenge their underlying tax_liabilities for the years at issue and if so whether petitioners are liable for additions to tax under sec_6651 and for the reasons stated herein we find that petitioners are entitled to challenge their underlying tax_liabilities and are liable for the sec_6651 additions to tax for but not for and background the stipulation of facts and the accompanying exhibits are incorporated by this reference petitioners resided in florida at the time of filing their petition in date petitioner wife was employed by the new york times petitioner husband was employed by publix supermarket during petitioner wife suffered from a variety of health problems such as sleep deprivation as a result petitioner wife filed for short-term disability benefits later in petitioner wife started seeing a psychiatrist in date petitioner wife lost consciousness and was taken to a local hospital in date petitioner wife suffered a rash that caused another visit to the hospital later petitioner wife filed for social_security disability benefits due to continuous health issues which required her to visit doctors frequently petitioners did not timely file income_tax returns for and however tax was withheld from their pay respondent did not prepare substitutes for returns for petitioners pursuant to sec_6020 on date petitioners filed their income_tax returns for and showing their tax_liabilities for each of these years petitioners’ withholding was less than the amount of tax reported thus petitioners’ untimely filed returns reported balances due on date respondent issued petitioners an nftl for the balances due and additions to tax in the nftl respondent listed petitioners’ unpaid tax_liabilities for tax years through as dollar_figure dollar_figure and dollar_figure respectively on date a notice_of_intent_to_levy was issued to petitioners in response to both notices on date petitioners requested a collection_due_process cdp hearing sometime in date petitioners contacted the taxpayer_advocate_service tas for assistance in dealing with the internal_revenue_service irs petitioners informed the tas that they had reasonable_cause for not paying their balances and had since paid all of their delinquent taxes including interest petitioners’ transcripts do not show full payment of their delinquent taxes however respondent did not contest petitioners’ claim of having paid the balances on date the appeals_office transferred petitioners’ cdp hearing to a settlement officer on date the settlement officer recorded in her administrative case file that petitioners were seeking financial relief from their taxes on date respondent sent by facsimile to petitioners a letter informing them of an opportunity to indicate collection alternatives petitioners did not offer any collection alternatives on date respondent faxed petitioners a letter informing them that their case was being transferred from the appeals_office to a settlement officer in addition respondent informed petitioners that the deadline to submit any additional information was date on date petitioners faxed a request to respondent asking for an extension of their deadline because of a tropical depression affecting their region two days later and without a response from respondent petitioners faxed a document to the tas requesting additional time to submit the additional information respondent eventually responded to petitioners after the date deadline but did not address their previous request for additional time on date respondent mailed to petitioners notices of determination upholding the collection actions petitioners filed a petition for redetermination on date and an amended petition on date a trial was held on date in tampa florida i petitioners’ underlying liabilities discussion sec_6320 pertaining to liens and pertaining to levies were enacted as part of the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_746 in order to afford taxpayers new procedural protections with regard to collection matters sec_6320 and b generally provide that the secretary cannot proceed with collection_of_taxes by way of a lien on a taxpayer’s property until the taxpayer has been notified in writing and provided within a 30-day period an opportunity for an administrative hearing before an impartial officer of the commissioner’s appeals_office generally hearings under sec_6320 are conducted in accordance with the procedural requirements set forth in sec_6330 sec_6320 at the hearing the appeals officer shall obtain verification that the requirements of any applicable laws and administrative procedures have been met sec_6330 a taxpayer may raise at the hearing any relevant issue with regard to the commissioner’s collection activities such as appropriate spousal defenses challenges to the appropriateness of the intended collection action and offers of alternative means of collection including offers-in-compromise sec_6330 in certain circumstances a taxpayer may also challenge his underlying tax_liability at the hearing if the taxpayer did not receive a notice_of_deficiency or did not have an opportunity to dispute the tax_liability sec_6330 sec_6331 authorizes the secretary to levy upon property and property rights of any taxpayer liable for taxes who fails to pay those taxes after notice_and_demand for payment is made sec_6331 provides that the levy authorized by sec_6331 may be made with respect to any unpaid tax only if the secretary has given written notice to the taxpayer days before the levy sec_6330 further requires that the notice advise the taxpayer of the amount of the unpaid tax and of the taxpayer’s right to a hearing if a hearing is requested the hearing is to be conducted by an officer_or_employee of the commissioner’s appeals_office with no prior involvement with respect to the unpaid tax at issue sec_6330 the appeals officer shall at the hearing obtain verification that the requirements of any applicable law or administrative procedure have been met sec_6330 the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy sec_6330 the taxpayer may also raise challenges to the existence or amount of the underlying tax_liability at the hearing if the taxpayer did not receive a statutory_notice_of_deficiency with respect to the underlying tax_liability or did not otherwise have an opportunity to dispute that liability sec_6330 amounts reported as due on the taxpayer’s original return may also be challenged 122_tc_1 at the conclusion of the hearing the appeals officer must determine whether and how to proceed with collection and shall take into account the verification that the requirements of any applicable law or administrative procedure have been met the relevant issues raised by the taxpayer challenges to the underlying tax_liability by the taxpayer where permitted and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that the collection action be no more intrusive than necessary sec_6330 pursuant to the pension_protection_act of publaw_109_ sec_855 120_stat_1019 this court has exclusive jurisdiction to review notices of determination issued pursuant to sec_6320 and sec_6330 effective for determinations made after date generally as described under sec_6330 failure of the taxpayer to raise an issue during the sec_6330 hearing will preclude our consideration of that issue 129_tc_107 118_tc_488 however the appeals officer’s mandated verification under sec_6330 that the requirements of any applicable law or administrative procedure have been met is subject_to review without regard to a challenge by the taxpayer at the hearing hoyle v commissioner t c ___ ___ slip op pincite where the underlying tax_liability is properly at issue the court will review the matter de novo where the underlying tax is not properly at issue however the court will review the commissioner’s determination for abuse_of_discretion see eg 114_tc_176 respondent argued at trial that petitioners had an opportunity to dispute their underlying tax_liabilities with the appeals officer and failed to do so thus pursuant to the court’s decision in giamelli v commissioner supra petitioners cannot raise it here petitioners argued that they did dispute their underlying tax_liabilities at trial the court ruled that petitioners did properly challenge the underlying liabilities regarding the additions to tax during communications with the appeals officer and thus could raise it before the court therefore the additions to tax for through are properly at issue and we review them de novo ii sec_6651 addition_to_tax respondent determined that petitioners are liable for additions to tax under sec_6651 and for and petitioners did not challenge the amounts of their tax_liabilities but claimed at trial that they had paid balances due petitioners are challenging only their liability for the sec_6651 and additions to tax pursuant to sec_7491 the commissioner’s initial burden of production is to introduce evidence that the returns were filed late 116_tc_438 the commissioner however is not obligated to introduce evidence regarding reasonable_cause or substantial_authority id pincite once the commissioner meets his burden of production a taxpayer bears the burden of proving that the late filing was due to reasonable_cause and not willful neglect and must provide evidence sufficient to persuade the court that the commissioner’s determination is incorrect id sec_6651 imposes an addition_to_tax for failure to timely file a federal_income_tax return by its due_date with extensions the sec_6651 addition_to_tax is equal to percent of the amount of tax required to be shown on the return if the failure is not for more than month with an additional percent for each month or partial month during which the failure_to_file continues not to exceed percent in the aggregate the addition_to_tax does not apply if it can be established that such failure was due to reasonable_cause and not willful neglect id willful neglect means a conscious intentional failure or reckless indifference 469_us_241 sec_301_6651-1 proced admin regs provides that if a taxpayer exercises ordinary business care and prudence in providing for payment of his tax_liability and is nevertheless unable to file on time then the delay is due to reasonable_cause because petitioners concede that they failed to timely file federal_income_tax returns for the years at issue respondent has met his burden of production with respect to the additions to tax petitioners however claim they had reasonable_cause on account of numerous health issues petitioners presented evidence indicating that their failure_to_file was due to severe medical issues that plagued petitioner wife during and petitioner wife filed for both short- and long-term disability benefits between and as a result of hospital visits and doctor’s appointments for mental and physical health issues though petitioner wife did file for short-term disability and visited psychiatrists before petitioners’ tax_return filing_date she admitted to the court that a contributing factor to not filing their tax_return was a major project at work in addition petitioner husband was still employed and working throughout and it was not until november of when petitioner wife was taken to the hospital because she had lost consciousness that she missed work because of her health problems petitioner wife filed for long-term disability benefits in thereafter petitioner husband decided to cut back on work so he could take care of their children as petitioner wife was unable to care for them by herself petitioners had reasonable_cause for not filing their income_tax returns for and on account of petitioner wife’s serious health problems however petitioners have failed to explain how these issues prevented them from exercising ordinary reasonable care and prudence in filing their tax_return on date petitioners worked during and up to november of months after the return was due even taking into account petitioner wife’s seeing a psychiatrist in early there is insufficient basis to find that the failure to timely file the return was reasonable accordingly we sustain respondent’s imposition of the addition_to_tax under sec_6651 for but not and respondent imposed a sec_6651 addition_to_tax for and sec_6651 imposes an addition_to_tax for failure to pay the amount shown on the return on or before the date prescribed for payment of the tax the amount of the addition is equal to percent per month up to a maximum of percent for failure to make timely payment of the tax shown on a return the addition_to_tax applies only when an amount of tax is shown on a return see 120_tc_163 sec_6651 provides for an addition_to_tax where payment of the amount reported as tax on a return is not timely unless it is shown that such failure is due to reasonable_cause and not due to willful neglect petitioners claim that petitioner wife’s medical issues were responsible for their not paying their balance due we agree with petitioners for the reasons stated above we sustain respondent’s imposition of the addition_to_tax under sec_6651 for but not for or in conclusion petitioners have demonstrated that there was reasonable_cause for not timely filing their and tax returns therefore we sustain respondent’s imposition of the addition_to_tax under sec_6651 and only for at trial petitioners claimed that they had paid their entire outstanding balance respondent did not address this statement because of the uncertainty of a balance due we will order respondent to prepare a rule computation to determine whether petitioners have any outstanding balance and the amounts of the additions to tax to reflect the foregoing decision will be entered under rule
